Irving H. Saypol, J.
Upon the foregoing papers this motion to vacate a subpoena issued by the respondent on October 25, 1956 under the authority of the Martin Act (General Business Law, art. 23-A, § 352) is denied.
No sufficient showing is made to warrant the interposition of the court’s power to restrain the Attorney-General in the discharge of his duty as an executive official of the State because it is not shown that he has “ embark[ed] upon any roving course for the purpose of generally prying into the affairs of any person.” (Carlisle v. Bennett, 268 N. Y. 212, 217, quoting Dunham v. Ottinger, 243 N. Y. 423, 433.) Nor is there any impropriety in the alleged breach of secrecy in the disclosure of the service on the petitioner of the 17-year-old restraining order for practices condemned under the same statute (Matter of McNamara, 128 Misc. 84, 88, citing Matter of Ottinger v. Civil Service Comm., 240 N. Y. 435).
The record otherwise showing three brief appearances by the petitioner who stands enjoined for meretricious practices in securities and is admittedly convicted of felonious larceny is insufficient to overcome the respondent’s sworn declaration that he is proceeding officially on complaints of questionable securities activities which are not safely to be disclosed in the public interest.